COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 FLORENTINO PARRA,                               §
 INDIVIDUALLY,                                                    No. 08-09-00272-CV
                                                 §
                   Appellant,                                       Appeal from the
                                                 §
 v.                                                            County Court at Law No. 6
                                                 §
 AJAN TIGER PROPERTIES, LTD., A                                 of El Paso County, Texas
 TEXAS LIMITED PARTNERSHIP,                      §
                                                                    (TC# 2009-1098)
                   Appellee.                     §

                                  MEMORANDUM OPINION

       Pending before the Court is the parties’ joint motion to affirm the appealed judgment

pursuant to TEX . R. APP . P. 42.1(a)(2)(A) and 43.2(a). The parties represent that they have settled

and that as part of that settlement, the trial court’s judgment must be affirmed. The parties’ motion

complies with Rule 42.1(a)(2)(A). Having considered the cause, we grant the motion and affirm the

trial court’s judgment. All other motions are denied as moot. Costs shall be borne by the party

incurring the same.



                                              GUADALUPE RIVERA, Justice
April 21, 2010

Before Chew, C.J., McClure, and Rivera, JJ.